Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a crossover (X) valve assembly adapted to selectively mix all or a portion of the relatively higher temperature fluid of the HT circuit with the relatively lower temperature fluid of the LT circuit fluidly coupled to both the HT circuit and the LT circuit, wherein the X valve assembly comprises a valve housing encompassing an inner wall adapted to define, in an active configuration, a first mixing chamber fluidly coupling a HT inlet port to a LT outlet port of the valve housing and a second mixing chamber fluidly coupling a LT inlet port to a HT outlet port of the valve housing, and wherein the X valve assembly comprises a HT bypass mechanism adapted to bypass a portion of the relatively higher temperature fluid of the HT circuit around or through the X valve assembly from the HT inlet port to the HT outlet port of the valve housing, in combination with the rest of the recited structure/instructions.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, January 3, 2022